     Case 3:21-cv-00400-BJB Document 7 Filed 09/09/21 Page 1 of 4 PageID #: 369




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

MANETIRONY CLERVRAIN                                                                    PLAINTIFF

v.                                                        CIVIL ACTION NO. 3:21-cv-400-BJB

ALISON LUNDERGAN GRIMES et al.                                                     DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

         This is a pro se action initiated by Plaintiff Manetirony Clervrain. Upon review of

Plaintiff’s application to proceed without prepayment of fees, the Court finds that Plaintiff makes

the financial showing required by 28 U.S.C. § 1915(a). Accordingly, the Court grants Plaintiff’s

application (DN 5).

         Because Plaintiff is proceeding in forma pauperis, the Court must review the complaint

under 28 U.S.C. § 1915(e). McGore v. Wrigglesworth, 114 F.3d 601, 608-09 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). On review, a district court

must dismiss a case at any time if it determines that the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

         An action may be dismissed as frivolous if “it lacks an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Brown v. Bargery, 207 F.3d 863, 866 (6th

Cir. 2000) (similar). Claims that lack an arguable or rational basis in law include claims for

which the defendants are clearly entitled to immunity and “claims of infringement of a legal

interest which clearly does not exist,” including claims that lack an arguable or rational basis or

describe “fantastic or delusional scenarios.” Neitzke, 490 U.S. at 327-28.
  Case 3:21-cv-00400-BJB Document 7 Filed 09/09/21 Page 2 of 4 PageID #: 370




       In addition, Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). A “complaint must contain either direct or inferential allegations respecting all the

material elements to sustain a recovery under some viable legal theory.” Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (citations omitted). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “A

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further

factual enhancement.” Id. (cleaned up). “Conclusory allegations” or bare legal conclusions

“will not suffice” as factual allegations. Followell v. Mills, 317 F. App’x 501, 505 (6th Cir.

2009) (citing Twombly, 550 U.S. at 555).

       Moreover, although courts are to hold pro se pleadings “to less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty “does not

require [courts] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir.

1979), or to create a claim for a plaintiff, see Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d

1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff” and “would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).




                                                  2
  Case 3:21-cv-00400-BJB Document 7 Filed 09/09/21 Page 3 of 4 PageID #: 371




          Plaintiff initiated this action by filing an 18-page type-written complaint titled “Motion

for [‘Prompt Notices(s)’] or [‘Their Expertise Act’] (‘TEA’), or Opinion(s) by the National

Issues Regulatory Treaties Act (‘NIRTA’).” See Complaint (DN 1) at 1 (brackets in original).

The original complaint has 260 pages of attachments. Plaintiff also filed an amended complaint

on a court-supplied form (DN 4). He names former Kentucky Secretary of State Alison

Lundergan Grimes, Senator Mitch McConnell, Andre Matevousian, and Angela Solomon as

Defendants.

          Plaintiff’s complaint and amended complaint appear to be almost completely devoid of

factual allegations. Plaintiff refers to himself as the “The Activist,” “The ANT,” “Deportable

Alien” and lists numerous federal and state agencies including the Board of Immigration

Appeals, the National Institute of Correction, the Social Security Administration, the Internal

Revenue Service, the United States Navy, and the Federal Election Committee. In response to a

question in the complaint form asking “What are the facts underlying your claim(s)?”, Plaintiff

writes:

          The above defendants failed to ratify the (“INA”) for that reason they are liable for
          Ratification theory, or for the Enactment of the Ratification Punitive Act (RPA) by
          this court [“18-CV-03039-SAC”] as the plaintiff provided various fact under this
          circumstances or exceptional cases will prove what Happened ? who did the
          violations, and those above individuals are also involved if they failed to informed
          the public about the consequences of the laws.

Amended Complaint at 4 (brackets in original).

          Plaintiff has filed numerous cases in federal courts around the country, including two

other cases in this Court. See Clervrain v. Grimes, No. 3:21-CV-393-CHB, 2021 WL 3284798,

at *2 (W.D. Ky. July 30, 2021) (and cases cited therein); Clervrain v. Grimes, No. 3:21-CV-394-

GNS, 2021 WL 3356332, at *1 (W.D. Ky. Aug. 2, 2021) (same). This Court, as in the other two

decisions cited above, finds that the words in the complaint often do not form coherent


                                                    3
  Case 3:21-cv-00400-BJB Document 7 Filed 09/09/21 Page 4 of 4 PageID #: 372




sentences, convey clear thoughts, or contain discernable facts or claims. “As other courts have

stated, Plaintiff’s complaints contain a lot of legal labels but their few factual assertions are not

sufficient to determine whether Clervrain has alleged a plausible claim for relief.” Clervrain v.

Sawyer, No. 1:20-CV-348, 2020 WL 3424893, at *2 (W.D. Mich. June 23, 2020) (internal

quotation marks and citations omitted).

        This Court, too, is unable to decipher Plaintiff’s pleadings and will therefore dismiss this

action by separate Order as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) and for failure to

comply with the notice-pleading requirements of Fed. R. Civ. P. 8(a). See, e.g., Parker v. Parker

Int’l/Parker Tobacco Co., 1990 WL 63523, at *1 (6th Cir. 1990) (affirming district court’s

dismissal because “Plaintiff’s complaint presented a variety of incoherent claims and violated the

short and plain statement requirement of Fed. R. Civ. P. 8.”).

Date:   September 8, 2021




cc:    Plaintiff, pro se
B213.009




                                                   4
